


110 HRES 1216 IH: Supporting the efforts to reduce

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1216
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mrs. Myrick (for
			 herself, Mrs. Capps,
			 Mr. Israel, and
			 Ms. Pryce of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the efforts to reduce
		  unnecessary radiation exposure through computed tomography scans for children,
		  and for other purposes.
	
	
		Whereas medical imaging provides valuable and often
			 life-saving medical information for patients and their families;
		Whereas there is often a need to tailor techniques used in
			 pediatric imaging to children’s smaller bodies to avoid radiation exposures
			 that are greater than necessary;
		Whereas this is especially true regarding computed
			 tomography (CT) scans;
		Whereas nationwide there are approximately 7,000,000 CT
			 scans performed on children each year, the number may be increasing at
			 approximately 10 percent per year, and about half of these examinations involve
			 children under 10 years of age;
		Whereas CT is the largest contributor to medical radiation
			 dosing in the United States;
		Whereas radiation can have recognized harmful
			 effects;
		Whereas children’s body tissues are more radiosensitive,
			 and children absorb a larger dose for a given level of radiation than
			 adults;
		Whereas there are many techniques that can be used to
			 dramatically lessen the amount of radiation to which children are exposed
			 during CT scans, while still enabling diagnostic quality images; and
		Whereas parents can help determine whether or not their
			 imaging provider adjusts dose techniques for children by asking if their
			 imaging facility is accredited and technologists are credentialed: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages
			 radiologists, radiologic technologists, medical physicists, pediatricians,
			 other pediatric health care providers, and parents to consider the different
			 needs of children when it comes to radiation dosing;
			(2)encourages
			 appropriate used of computed tomography scans in children; and
			(3)encourages
			 radiation protection efforts in pediatric imaging so that children may be
			 properly diagnosed and efficiently treated for injury and disease.
			
